Citation Nr: 0939544	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-24 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for tinnitus. 

2.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2008, a 
statement of the case was issued in July 2008, and a 
substantive appeal was received in August 2008.

The issue of entitlement to a disability rating in excess of 
10 percent for bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

2.  The competent evidence does not show that the Veteran's 
service-connected tinnitus is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required. 


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus, and referral 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for an extraschedular rating 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.87, Diagnostic Code 6260 (2009); Smith v. 
Nicholson, 451 F .3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The provisions of the VCAA have no effect on an appeal where 
the law and not the underlying facts or development of the 
facts are dispositive in a matter.  Manning v. Principi, 16 
Vet. App. 534, 542-43 (2002).  The Veteran's service-
connected tinnitus has been assigned the maximum schedular 
rating available.  38 C.F.R. §4.87, Diagnostic Code 6260.  As 
the law and not the evidence in this case is dispositive in 
this claim, the VCAA is not applicable to the current appeal.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Nevertheless, the Board notes that the RO provided the 
appellant VCAA notice by letters dated in May 2007 and June 
2008.

Analysis

Briefly, the Veteran contends that the evaluation assigned 
his tinnitus does not accurately reflect the severity of his 
disorder.  The RO has granted service connection for tinnitus 
in a September 2007 rating decision and assigned a 10 percent 
disability rating, effective May 5, 2007. 

During an August 2007 VA examination, the Veteran provided a 
history of sporadic bilateral tinnitus, and indicated that 
his tinnitus occurred infrequently, approximately every three 
or four days and would then skip two or three months.  The 
Veteran reported that when his tinnitus is present, it would 
last for several seconds to several minutes.  The Veteran 
further reported that his tinnitus was not particularly a 
problem.   

In January 2009, VA received a statement by the Veteran which 
stated that his hearing condition (bilateral hearing loss and 
tinnitus) hindered his career advancement.

The Board notes that the Veteran has not submitted medical 
evidence or employment records which reflect that the 
tinnitus resulted in frequent hospitalizations or markedly 
interfered with his employment.

Tinnitus is rated utilizing the rating criteria found at 
Diagnostic Code 6260, under which the only rating assignable 
is 10 percent, whether the sound is perceived in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87.  See also Smith 
v. Nicholson, 451 F.3d 1344, 1350 (2006) (affirming VA's 
longstanding interpretation of Diagnostic Code 6260 as 
authorizing only a single 10-percent rating for tinnitus, 
regardless of whether the tinnitus was unilateral or 
bilateral).

The Veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the Veteran's appeal must be denied on 
a schedular basis.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The RO having recognized that the Veteran is current 
receiving the maximum schedular rating for tinnitus, also 
determined that referral to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
an extraschedular rating was not warranted.  Under 38 C.F.R § 
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities is made.

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1).  In this case, based on the above evidence 
there is no objective evidence that the Veteran's bilateral 
tinnitus has resulted either in frequent hospitalizations or 
caused marked interference with his employment.

As the Veteran is not entitled to more than the maximum 
schedular rating of 10 percent disabling already in effect 
for the tinnitus, and as consideration of an extraschedular 
rating is not shown in this case, the preponderance of the 
evidence is against this claim.  Thus the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to a disability rating in excess of 10 percent 
for tinnitus is denied.


REMAND

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision.  
Briefly, the Veteran contends that the evaluation assigned 
his bilateral hearing loss does not accurately reflect the 
severity of his disorder.  The RO has granted service 
connection for bilateral hearing loss in a September 2007 
rating decision and assigned a 10 percent disability rating, 
effective May 5, 2007.

The record shows that the Veteran was afforded VA 
audiological examinations in August 2007 and November 2008.  
A review of the examination reports reveals that the 
examiners did not specifically describe the functional 
effects of the Veteran's bilateral hearing disability.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the medical evidence is 
inadequate, VA may supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the Court has held that in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  See Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  

Accordingly, the Board finds that the Veteran should be 
afforded a new VA audiological examination since the August 
2007 and November 2008 VA audiology examinations did not 
comport with the requirements set forth by the Court in 
Martinak, such as a description of the functional effects of 
the Veteran's bilateral hearing disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
audiological examination to determine the 
current degree of severity of his 
bilateral hearing loss disability.  The 
results should conform to VA regulations 
governing evaluation of hearing loss.  The 
examination report must contain a full 
description of the functional effects 
caused by the bilateral hearing loss.  The 
audiologist should specifically address 
the functional effects of the disability 
under the ordinary conditions of daily 
life, including employment.  The claims 
folder must be made available to and 
reviewed by the examiner.

2.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


